                                           Case 3:20-cr-00431-VC Document 22 Filed 12/23/20 Page 1 of 1




                                   1                                                                        FILED
                                   2                                                                         Dec 23 2020
                                   3                                                                       SUSANY. SOONG
                                                                                                      CLERK, U.S. DISTRICT COURT
                                   4                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                                                                            SAN FRANCISCO
                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT

                                   9                              NORTHERN DISTRICT OF CALIFORNIA

                                  10                                  SAN FRANCISCO DIVISION

                                  11
                                        USA,
                                  12                                                   Case No. 20-cr-00431-VC-1 (LB)
Northern District of California
 United States District Court




                                                     Plaintiff,
                                  13
                                               v.                                      ORDER FOR RELEASE FROM
                                  14                                                   FEDERAL CUSTODY
                                        MARK GUARDADO, JR.,
                                  15
                                                     Defendant.
                                  16

                                  17
                                          The defendant appeared before the undersigned United States Magistrate Judge. For good
                                  18

                                  19   cause shown, IT IS HEREBY ORDERED that the United States Marshal and/or his

                                  20   representatives release from federal custody the above-named defendant on WEDNESDAY,

                                  21   DECEMBER 23, 2020 at 7:00 a.m. to enter Pathways.
                                  22
                                          IT IS SO ORDERED.
                                  23
                                       Dated: December 22, 2020                  ______________________________________
                                  24
                                                                                 LAUREL BEELER
                                  25                                             United States Magistrate Judge

                                  26

                                  27

                                  28
                                       ORDER FOR RELEASE 20-cr-00431-VC-1
